Exhibit 10.40 AMENDED AND RESTATED LICENSE AGREEMENT THIS AMENDED AND RESTATED LICENSE AGREEMENT (“Agreement”) is entered into as of July 15, 2014 (the “Execution Date”), and shall replace that original License Agreement dated as of October 1, 2010 by and between: Cyclone Power Technologies, Inc. , a Florida Corporation, having its offices located at th Court, Pompano Beach, Florida 33064 (“Cyclone” or “Licensor”), and WHE Generation Corp. (f/k/a Cyclone-WHE LLC), a Delaware corporation having its offices located at3590 Dolson Ct., Carroll, Ohio 43112 (“WHE GEN” or the “Licensee”) RECTITALS WHEREAS, Cyclone has developed (and continues to develop) and patented a heat-regenerative external combustion engine system, which it has full rights and authority to license for applications that include stationary waste to power (“W2P”) and waste heat recovery (“WHR”) systems (as those terms are defined below); and WHEREAS, WHE GEN desires to secure rights from Cyclone to utilize all intellectual property created by Cyclone (hereinafter defined as the “Licensed Technology”), including but not limited to the WHE, Mark and S series engines (the “Cyclone Engines”) for use in its W2P and WHR systems, which this Agreement is meant to cover; and WHEREAS, this amended License shall also cover ownership and commercial rights to improvements to the Cyclone Engines and their components created by either party or both parties in collaboration; and WHEREAS, WHE GEN is in the business of manufacturing, assembling, marketing, selling, installing and maintaining engines for stationary W2P and WHR systems utilizing the Licensed Technology, and wishes to obtain a license for the Cyclone Engines to manufacture, sell and use with and in its stationary W2P and WHR systems subject to the terms and conditions set forth more fully in this Agreement; and WHEREAS, this Agreement shall fully replace and override any previous draft of any license agreement between the parties hereto; and WHEREAS, this Agreement contains: I Specific License Terms, and II Standard Terms and Conditions, which together comprise the full agreement of the parties hereto. NOW THEREFORE, for good and valuable consideration, and subject to the terms, conditions, representations and warranties contained more fully herein, the parties agree as follows: I. SPECIFIC LICENSE TERMS Licensed Technology : All Cyclone Engine Technology, including technology relating to all Cyclone Engines and various components andcomponent designs (“Components”), both patented and non-patented, and all know-how on or relating to the Cyclone Engines and components, for stationary W2P and WHR applications, as defined below. “Licensed Technology” is further defined in Section 1 of the Standard Terms. Licensed Products : All Cyclone Engines and Components, and design and specifications thereof including future models and advancement of the Cyclone Engines, as configured for stationary W2P and WHR applications(the “Applications”), which are defined as: Waste heat recovery (WHR) is the use of thermal energy (heat) as produced by machines or equipment that do work or in other processes that use energy and create heat that would otherwise be expelled into the atmosphere or used as another by-product; Waste-to- p ower (W2P) , includes as examples: the incineration, gasification, pyrolysis, torrefication, conversion to syngas, or bio-digestion of bio-waste, municipal waste, commercial/home garbage, biomass, wood/wood pellets, waste/used fuels (i.e., used motor or food oils); the flaring of gasses such as methane from landfills, animal waste digestors, and oil field stranded gas; and similar uses. Unless subsequently agreed by the parties, the Applications exclude the use of refined (i.e., “spec”) bio-fuels. The word “stationary” as used throughout herein, refers to systems that are not used on automotive vehicles or for other mobile vehicle applications. “Stationary” may include WHR or W2P systems that are mounted to a flatbed truck, shipping container, pallet or other similar platform to allow for portability or mobility. The parties may agree to expand the License to include other applications outside of WHR or W2P for additional fees/royalties to be agreed in future. Exclusivity : Cyclone grants exclusive rights to the Licensee for all the Licensed Technology including the Cyclone Engines and Components, and their designs and specifications, for the specific Applications defined above. This exclusivity shall not exclude Licensor from pursuing and participating in development contracts, government grants and other similar projects which are meant to further the development of the Licensed Technology generally. Licensee shall maintain the commercial rights to manufacture, market and sell the Licensed Products which arise from such development projects, as they pertain to the stated Applications of this License. 2 Cyclone will abide by non-compete, non-circumvention – Cyclone will not pursue business opportunities in the stationary W2P or WHR fields, which are Applications exclusive to the Licensee. The Parties will cooperate to make sure new business opportunities are communicated to the proper party. With respect to this, WHE GEN will hereby assume Cyclone’s obligations under Cyclone’s Systems Application License Agreement with Phoenix Power Group, including the delivery of 10 WHE engines. Territory : Worldwide Term : 20 years from the Execution Date with two 10-year renewals. If after the seventh (7) year of this Agreement, WHE GEN is not developing, manufacturing or selling any specific model of Cyclone Engines, then this license will become non-exclusive as to those specific Cyclone Engines. Development Fees : Development fees may be negotiated between the parties for the development and delivery of physical Cyclone Engines or Components as configured for the Applications, as may be requested by WHE GEN. Other engineering and consulting fees may be negotiated between the parties, as may be requested by WHE GEN. Royalty : WHE GEN shall pay Cyclone a Royalty as more fully set forth in Addendum A hereof. Also, unless otherwise agreed, no separate royalties shall be due on new or improved Components developed by Cyclone and used in the Licensed Products. Manufacturing : Licensee shall have the right to manufacture the Cyclone Engines for the Applications. Cyclone may grant Licensee the right to manufacture Cyclone Engines for other applications and customers that Cyclone determines in its sole discretion, if economies of scale or other special skills of Licensee warrant it. 3 II. STANDARD TERMS AND CONDITIONS 1.
